 


109 HR 1037 RH: To make technical corrections to title 17, United States Code.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 36 
109th CONGRESS 1st Session 
H. R. 1037 
[Report No. 109–75] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Smith of Texas (for himself and Mr. Berman) introduced the following bill; which was referred to the Committee on the Judiciary 
 
 
May 10, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To make technical corrections to title 17, United States Code. 
 
 
1.Amendments relating to statutory license for satellite carriersSection 119 of title 17, United States Code, is amended as follows: 
(1)Subsection (a)(2)(C) is amended— 
(A)in clause (i)— 
(i)in the heading, by inserting commercial after single; 
(ii)by inserting commercial after a single; and 
(iii)by striking (47 CFR 76.51) and inserting (section 76.51 of title 47, Code of Federal Regulations); 
(B)in clause (ii), by striking 47 of the Code and inserting 47, Code; 
(C)in clause (iii), by striking if the satellite carrier and inserting if a satellite carrier or cable system; and  
(D)in clause (iv)(II), by inserting U.S. Television Household Estimates by after according to. 
(2)Subsection (a)(2)(B)(i) is amended in the last sentence by striking under paragraph (3) and inserting authorized under paragraph (3). 
(3)Subsection (a)(3) is amended— 
(A)in subparagraph (A), by striking Commission, to be and all that follows through the end and inserting Commission to be significantly viewed, as defined in section 76.5 of title 47, Code of Federal Regulations, as in effect on April 15, 1976.; and 
(B)in subparagraph (C)(i) in the last sentence, by inserting otherwise after specifically stated. 
(4)Subsection (a)(4)(E) is amended to read as follows: 
 
(E)Other provisions not affectedSubparagraphs (A), (B), and (C) shall not affect the applicability of the statutory license to secondary transmissions authorized under paragraphs (3) and (12).. 
(5)Subsection (a)(4)(F) is amended— 
(A)in the first sentence, by striking (C) or (D) and inserting (A) or (B); and 
(B)in the last sentence, by inserting otherwise after specifically stated. 
(6)Subsection (a)(14) is amended in the last sentence, by inserting otherwise after specifically stated. 
(7)Subsection (c)(1) is amended— 
(A)in subparagraph (B)— 
(i)by inserting notice after shall cause; 
(ii)by inserting and distributors after paid by satellite carriers; and 
(iii)by striking analog transmission and inserting analog transmissions; 
(B)in subparagraph (C) in the second sentence— 
(i)by striking distributors and copyright and inserting distributors, and copyright; and 
(ii)by striking royalty fee and inserting royalty fees; 
(C)in subparagraph (D)— 
(i)in clause (i), by striking that a parties thereto and inserting that are parties thereto; and  
(ii)in clause (ii)(I), by striking subparagraph (E) and inserting subparagraph (F); and 
(D)in subparagraph (F)— 
(i)in clause (i)— 
(I)by striking royalty fee and all that follows through distributors and inserting royalty fees to be paid by satellite carriers and distributors for the secondary transmission of the primary analog transmissions of network stations and superstations under subsection (b)(1)(B); and 
(II)in the last sentence, by striking arbitrary and inserting arbitration; 
(ii)in clause (ii), by striking fair market value of secondary transmissions and inserting fair market value of such secondary transmissions; 
(iii)in clause (iii)— 
(I)in subclause (I), by striking 2004; and inserting 2004,; and 
(II)by striking all that follows subclause (I) and inserting the following: 
 
(II)is made by the Librarian under section 802(f) as in effect on the day before such date of enactment,shall be effective as of January 1, 2005.; and 
(iv)in clause (iv)— 
(I)by striking (iii) and inserting clause (iii); and 
(II)by striking distributors and copyright owners, and inserting distributors, and copyright owners. 
(8)Subsection (c)(2) is amended— 
(A)in subparagraph (A), by striking section 298.3(b)(1) and inserting section 258.3(b)(1); and 
(B)in subparagraph (C), by striking accordance with to and inserting accordance with. 
(9)Subsection (a)(15)(A) is amended by striking the comma after television station.  
(10)Subsection (a)(16)(B) is amended by inserting a comma after Alaska if. 
(11)Subsection (d)(12) is amended by striking low power television as defined and inserting low power television station as defined. 
 
 
May 10, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
